 Case 3:20-cv-03330-FLW Document 13 Filed 02/17/21 Page 1 of 15 PageID: 578




*NOT FOR PUBLICATON*

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
_______________________________________

  REZA FARZAN,

                      Appellant,

  v.                                                        Civil Action No. 3:20-cv-03330-FLW

  BAYVIEW LOAN SERVICING, LLC., et                                         OPINION
  al.,

                      Appellees.


WOLFSON, Chief Judge:

         This matter arises out of a state foreclosure action and related proceedings in the United

States Bankruptcy Court for the District of New Jersey (“USBC”). After petitioning for Chapter

13 bankruptcy, pro se Plaintiff Reva Farzan filed an Adversary Complaint against Bayview Loan

Servicing, LLC, its law firm Schiller, Knapp, Lefkowitz, & Hertzal LLP, and Samantha Dickie, a

notary (collectively, “Defendants”). Farzan alleged that Defendants forged various documents

relating to his mortgage. The USBC dismissed Farzan’s Adversary Complaint under the Rooker-

Feldman doctrine, holding that the lower federal courts cannot hear cases that are essentially

appeals from state court judgments. The question on appeal is whether that dismissal was proper.1

For the following reasons, the Court AFFIRMS the USBC’s Order granting Defendants’ Motion

to Dismiss.

    I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY



1       In the alternative, Defendants move to dismiss for failure to state a claim for relief under Fed. R.
Civ. P. 12(b)(6). See Def. Br. II, at 14, 29-32. Because I decide this appeal on subject matter jurisdiction
grounds, I need not address that issue.


                                                     1
 Case 3:20-cv-03330-FLW Document 13 Filed 02/17/21 Page 2 of 15 PageID: 579




        Because of the complicated and lengthy procedural history in this case, but the parties’

narrow dispute on appeal, the Court recounts only certain facts it deems relevant.2 Farzan executed

a mortgage for the property located at 23 Twin Terrace, Holmdel, New Jersey, with American

Mortgage Network, Inc., on February 14, 2005, in the amount of $359,650. In 2009, Mortgage

Electronic Registration Systems, Inc., a nominee of American Mortgage, assigned the note to J.P.

Morgan Chase, which then assigned it to Bayview in 2014. Bayview and Farzan executed a loan

modification in 2015. Still, the loan went into default, and in 2016, Bayview initiated a foreclose

action in Superior Court, Monmouth County, Chancery Division. See Def. Br. II, Ex. A.

        Farzan vigorously contested the foreclosure action. In his state court Answer, he contended

that the assignments were “fraudulent,” the signatures on them were forged, the signatories lacked

the authority to execute them in any event, Bayview could not foreclose because it did not possess

the original mortgage note, and he never agreed to the modification. Id., Ex. B., at 3, 6, 14-16.

Bayview moved for summary judgment in January 2017, which the court granted, notwithstanding

the fact that J.P. Morgan Chase lost the note. Id., Exs. C-E. Then, for the better part of two years,

Farzan filed numerous appeals, dismissal motions, removal motions, and motions for a stay, id.,

Exs. G-H, as well as a separate federal action against J.P. Morgan Chase,3 id., Exs. I-J, all of which

rehashed the contentions in his Answer. None was successful. The state court entered final

judgment on September 3, 2019. Id., Ex. F.




2       A more detailed factual and procedural history can be found in the USBC’s Opinion and Order
granting stay relief to Bayview and denying Farzan’s motion to disallow Bayview’s claim. See In re Farzan,
No. 19-29256, 2020 WL 2769046, at *1-4 (Bankr. D.N.J. May 20, 2020).

3      The Hon. Michael A. Shipp, U.S.D.J., dismissed the action against J.P. Morgan Chase under the
Rooker-Feldman doctrine.



                                                    2
 Case 3:20-cv-03330-FLW Document 13 Filed 02/17/21 Page 3 of 15 PageID: 580




        On October 10, 2019, before the state court deadline to appeal the judgment, Farzan filed

for Chapter 13 bankruptcy. See Case No. 19-29256, ECF No. 1. In connection with that petition,

on November 4, 2019, he filed an Adversary Complaint challenging the authenticity of the 2009

and 2014 assignments and the 2015 loan modification. Def. Br. II, Ex. K; see Case No. 19-02228,

ECF No. 1. In short, as Farzan has maintained since the beginning, Bayview has no standing to

foreclose because of the allegedly forged or fraudulent documents, which he claims he never

signed, and he has no obligation to pay the mortgage or judgment. Bayview moved to dismiss.4

        In a hearing on January 28, 2020, Farzan admitted that he had already litigated the

foreclosure in state court, see Case No. 20-03330, ECF No. 2, Ex. 3 (Jan. 28 Hearing), at T4:11-

13, and did not have an appeal pending there, id. at T3:21-24, but nevertheless was “disputing”

Bayview’s “standing to foreclose.” Id. at T6:20-22. The USBC explained that “the State court has

made a decision on that already,” which “is not for me to re-review.” Id. at T7:1-12. Farzan

responded that the Rooker-Feldman doctrine “does not apply when there’s a fraud,” id. at T7:13-

16, but the USBC noted that “the State court Judge found that there was no fraud . . . . [s]o, [the

Court] can’t revisit that” either. Id. at T7:17-20. Farzan then alleged forgery, but the USBC noted

once again that Farzan “brought all that up to the State court judge.” Id. at T8:12-16. Accordingly,

in an oral decision, the USBC “dismiss[ed] the complaint . . . based on . . . the Rooker-Feldman




4        Since Rooker-Feldman concerns the subject matter jurisdiction of the lower federal courts, Fed. R.
Civ. P. 12(b)(1) governs Defendants’ dismissal motion and Farzan, as the party asserting jurisdiction, bears
the burden of establishing that a federal court has authority to hear his Adversary Complaint. See Packard
v. Provident Nat’l Bank, 994 F.2d 1039, 1045 (3d Cir. 1993). Likewise, because Rooker-Feldman is a facial
attack on jurisdiction rather than a factual one, see In re JOL Advisors, Inc., No. 15-7912, 2017 WL 772912,
at *7 (D.N.J. Feb. 28, 2017); Frame v. Lowe, No. 09-2673, 2010 WL 503024, at *5-6 (D.N.J. Feb. 8, 2010);
In re Farrington, No. 17-26505, 2019 WL 1149881, at *4 (D.N.J. Mar. 11, 2019), I must consider the
allegations in the Adversary Complaint in the light most favorable to Farzan. See Gould Elecs., Inc. v.
United States, 220 F.3d 169, 176 (3d Cir. 2000) (“The facial attack does offer similar safeguards to the
plaintiff [as a 12(b)(6) motion]: the court must consider the allegations of the complaint as true.”).


                                                     3
 Case 3:20-cv-03330-FLW Document 13 Filed 02/17/21 Page 4 of 15 PageID: 581




doctrine that says that [federal courts] can’t do anything about facts and issues that were presented

before a State court that the State court has decided already.”5 Id. at T12:22-13:1.

        Unsatisfied with the outcome, Farzan appealed. The question is whether Rooker-Feldman

bars the USBC from exercising subject matter jurisdiction over the claims in Farzan’s Adversary

Complaint.6 Farzan insists the answer is no for reasons which are difficult to discern, but which

seem to center on whether there is actually a final judgment in the state court foreclosure action

and whether Rooker-Feldman exempts allegations of fraud. Defendants contend that the USBC

“properly concluded that it lack[ed] jurisdiction” because “all of [Farzan’s] claims are inextricably

tied to the underlying foreclosure proceeding and either were, or could have been litigated in that

action,” Def. Br. I, at 9, and as such, constitute “a collateral attack on the state court [judgment].”

Def. Br. II, at 14.

        Since Farzan filed his appeal, two important events have occurred in the underlying

bankruptcy proceedings. First, the USBC granted stay relief to Bayview, which enabled it to

commence foreclosure proceedings. See In re Farzan, No. 19-29256, 2020 WL 2769046, at *10-

11 (Bankr. D.N.J. May 20, 2020). Farzan appealed that decision, but I dismissed it on October 20,

2020, for failure to prosecute. See ECF No. 87; In re New Century TRS Holdings, Inc., 619 Fed.

App’x. 46, 48 (3d Cir. 2015) (finding that a court, “in its discretion, may dismiss a bankruptcy

appeal [on such grounds]”). Second, the USBC issued an Order confirming Farzan’s Modified




5        Alternatively, the USBC noted that the abstention doctrine bars Farzan’s Adversary Complaint.
See, e.g., Case No. 20-03330, ECF No. 2, Ex. 3 (Jan. 28 hearing), at T7:8-12 (“[T]he State court is where
you should be.”); id. at T12:23-24 (“I’m dismissing the complaint against Bayview based on the abstention
doctrine and Rooker-Feldman.”).

6      Because I resolve this matter under Rooker-Feldman, I do not reach the various other arguments
advanced by Defendants, such as abstention, New Jersey’s entire controversy doctrine, which broadly
encompasses principles of claim preclusion, and collateral estoppel. See Def. Br. II, at 20-28.


                                                   4
 Case 3:20-cv-03330-FLW Document 13 Filed 02/17/21 Page 5 of 15 PageID: 582




Chapter 13 Plan on July 16, 2020. See Case No. 19-29256, ECF No. 84. That Order provides that

Bayview “will be paid outside of the [] Plan.” Id. at 3.

   II.        LEGAL STANDARD

          This Court has jurisdiction under 28 U.S.C. § 158(a). “[T]he nature of the issues presented

on appeal” determines the “proper standard of review.” In re Beers, No. 09-1666, 2009 WL

4282270, at *3 (D.N.J. Nov. 30, 2009). I review factual findings for clear error, Am. Flint Glass

Workers union v. Anchor Resolution Corp., 197 F.3d 76, 80 (3d Cir. 1999), exercise of discretion

for abuse thereof, In re United Healthcare Sys., Inc., 396 F.3d 247, 249 (3d Cir. 2005), and

conclusions of law de novo. Mellon Bank, N.A. v. Metro Common’s, Inc., 945 F.2d 635, 642 (3d

Cir. 1991).

          There does not appear to be a factual dispute here. Instead, Farzan objects to the legal

conclusion reached by the USBC in granting Defendants’ Motion to Dismiss—namely, that the

Rooker-Feldman doctrine bars subject matter jurisdiction. I review that de novo. See In re JOL

Advisors, Inc., No. 15-7912, 2017 WL 772912, at *7 (D.N.J. Feb. 28, 2017) (applying de

novo review when a bankruptcy court granted a motion to dismiss); In re Farrington, No. 17-

26505, 2019 WL 1149881, at *3 (D.N.J. Mar. 11, 2019) (applying de novo review when a

bankruptcy court invoked Rooker-Feldman). Where a court lacks subject matter jurisdiction

under Rooker-Feldman, as here, dismissal is appropriate. Jacobsen v. Citi Mortg. Inc., No. 17-

1555, 2017 WL 3877848, at *1 (D.N.J. Sept. 5, 2017), aff’d sub nom., 715 Fed. App’x. 222 (3d

Cir. 2018).

   III.       DISCUSSION

          The Rooker-Feldman doctrine “prevents the lower federal courts from exercising

jurisdiction over cases brought by state-court losers challenging state-court judgments rendered




                                                   5
 Case 3:20-cv-03330-FLW Document 13 Filed 02/17/21 Page 6 of 15 PageID: 583




before the district court proceedings commenced.” Lance v. Dennis, 546 U.S. 459, 460 (2006). It

is implicated when, “in order to grant the federal plaintiff the relief sought, the federal court must

determine that the state court judgment was erroneously entered or must take action that would

render that judgment ineffectual.” FOCUS v. Allegheny County Court of Common Pleas, 75 F.3d

834, 840 (3d Cir. 1996). It applies “equally to federal bankruptcy courts.” In re Madera, 586 F.3d

228, 232 (3d Cir. 2006); In re Knapper, 407 F.3d 573, 582 (3d Cir. 2005). A federal court lacks

subject matter jurisdiction pursuant to Rooker-Feldman when “(1) the federal plaintiff lost in state

court; (2) the plaintiff complain[s] of injuries caused by [the] state-court judgments; (3) those

judgments were rendered before the federal suit was filed; and (4) the plaintiff is inviting the

district court to review and reject the state judgments.” Great Western Mining & Mineral Co. v.

Fox Rothschild LLP, 615 F.3d 159, 167-69 (3d Cir. 2010) (quoting Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 283 (2005)).

   A. Farzan Lost in State Court and Judgment Was Rendered Before This Suit

       The first and third Rooker-Feldman elements are satisfied in this case. Farzan lost the

foreclosure action at summary judgment in January 2017, the state court entered final judgment in

September 2019, Farzan did not file his Chapter 13 petition until October 2019, and he did not file

the present Adversary Complaint until November 2019. Accord In re Farrington, 2019 WL

1149881, at *4 (“In or around May 2017, Appellant was the losing party in the Foreclosure Action

in the Superior Court of New Jersey. Appellant did not file the Bankruptcy Action until August

2017 and did not file her Adversary Complaint in the Bankruptcy Court until December 2017, i.e.,

several months after the Superior Court entered final judgment against [her].”).

       Farzan insists that “judgment” was not actually “rendered” before he filed his Adversary

Complaint because he may still appeal in state court. See Pl. Br., at 14 (“The alleged final judgment




                                                  6
 Case 3:20-cv-03330-FLW Document 13 Filed 02/17/21 Page 7 of 15 PageID: 584




order of 9/3/2019 has not been affirmed by the Supreme Court of NJ.”); id. at 10-11 (“The case

has not been in the NJ Appellate Division. The case has not been in the Supreme Court of NJ.

Judge Gravelle ignored that.”). As a rule, a Rooker-Feldman judgment obtains when state

proceedings have ended. State proceedings are deemed to end in three situations: “the highest start

court in which review is available has affirmed . . . and there is nothing left to be resolved,” the

“state action has reached a point where neither party seeks further action,” for example when a

party voluntary terminates litigation or lets the appeals period expire, or all of the federal questions

are decided even if state issues remain. Malhan v. Sec’y of State, 938 F.3d 453, 459-61 (3d Cir.

2019). Farzan invokes the first situation, which tracks the final judgment rule governing the

Supreme Court’s appellate jurisdiction. Id.; Federacion De Meastros de Puerto Rico v. Junta de

Relaciones del Trabajo de Puerto Rico, 410 F.3d at 17, 24, n.10 (1st Cir. 2005) (observing same).

Because he may still appeal, Farzan claims, state proceedings have not ended, “the highest state

court in which review is available” has not “affirmed,” and there is no judgment in the sense of

Rooker-Feldman.

        Farzan is incorrect. To begin, although “appeals from final judgments of courts shall be

filed within 45 days,” N.J. Ct. R. 2:4-1, a window which Farzan missed long ago, 11 U.S.C. §

362(a) automatically stays all judicial and foreclosure proceedings against a debtor who files for

bankruptcy, and Farzan filed his Chapter 13 petition at the eleventh hour, just before the deadline

to appeal the September 2019 judgment, presumably tolling whatever time remained in the appeals

period. See, e.g., Ass’n of St. Croix Condominium Owners v. St. Croix Hotel Corp., 682 F.2d 446,

448 (3d Cir. 1982) (requiring courts to read § 362(a) “to stay all appeals in proceedings that were

originally brought against the debtor, regardless of whether the debtor is the appellant or

appellee”); Lambert v. Blackwell, 387 F.3d 210, 240 n.25 (3d Cir. 2004) (“[A]n automatic stay




                                                   7
 Case 3:20-cv-03330-FLW Document 13 Filed 02/17/21 Page 8 of 15 PageID: 585




obviates the state court’s jurisdiction and renders [any further] decision void ab initio.”); In re

Myers, 491 F.3d 120, 127 (3d Cir. 2007) (collecting cases holding that “actions taken in violation

of [a] stay are void”).

        Critically, however, the USBC granted stay relief to Bayview on May 27, 2020, see 11

U.S.C. 362(d)(1), allowing Bayview to proceed with foreclosure and/or collect on the state court

judgment. In re Farzan, 2020 WL 2769046, at *10-11 (finding significant prejudice to Bayview

and holding that “Farzan may go to the State Court to pursue his appellate rights there,” which “is

in a better position to evaluate . . . success on the merits, as th[is] matter primarily implicates state

law”). The USBC did not stay its decision pending appeal. Id. at *10 (writing that “the State Court

has its own provisions for stay pending appeal,” which Farzan may invoke, and that “[o]ver the

course of the months or years that his [many] appeals are pending, he will continue to reside in the

Property while making no payments to Bayview,” which is “inequitable”). Farzan attempted to

appeal, but I dismissed it. See Case No. 19-29256, ECF No. 87; supra.

        As a result, the state court action resumed as soon as the USBC lifted the stay, and Farzan’s

remaining time to appeal the judgment began to run at that point. See, e.g., In re Wilson, 116 F.3d

87, 90 (3d Cir. 1997) (upholding stay relief to enable a creditor to appeal in state court, and citing

Rooker-Feldman); In re Mager, 614 B.R. 504, 511 (Bankr. E.D. Pa. 2020) (granting stay relief and

permitting further “proceeding[s] in the pending state court actions”); In re Schaffer, 597 B.R. 777,

794 (Bankr. E.D. Pa. 2019) (granting stay relief and permitting “the Movants to resume, and

liquidate, their claims against the Debtor in the State Court”); In re Lehigh Valley Properties, Inc.,

482 B.R. 127, 131-32 (Bankr. E.D. Pa. 2012) (granting stay relief “to allow the litigation to proceed

in the state court,” because Rooker-Feldman “quite simply and equally clearly[] prohibits me from

[reviewing the state court decision]”); In re Pedro, No. 11-21071, 2011 WL 3741504, at *7 (Bankr.




                                                   8
 Case 3:20-cv-03330-FLW Document 13 Filed 02/17/21 Page 9 of 15 PageID: 586




E.D. Pa. 2011) (“The stay prevents the [] claim from finally being heard by the most logical,

practical court to hear it—the state court.”); In re Dunlop, 378 B.R. 85, 93 (Bankr. E.D. Pa. 2007)

(relying on Rooker-Feldman to terminate a stay because the state court already “upheld the . . .

foreclosure sale”); Matter of Highway Truck Drivers and Helpers Local Union 107, 98 B.R. 698,

705 (E.D. Pa. 1989) (affirming stay relief on the grounds that state court appeal was debtor’s “only

vehicle to attack the adverse judgment”); Metz v. Poughkeepsie Sav. Bank, 165 B.R. 769, 771

(Bankr. E.D.N.Y. 1994) (granting stay relief to allow appeal of state court judgment); In re

Cohoes Industrial Terminal, Inc., 70 B.R. 214 (S.D.N.Y. 1986) (granting stay relief when debtor’s

right to possession had been extinguished pre-bankruptcy by state court order), aff’d, 831 F.2d 283

(2d Cir. 1987); see also H.R. Rep. No. 595, 95th Cong., 1st Sess., 341 (1977) (stating, in the

context of stay relief, that “[i]t will often be more appropriate to permit proceedings to continue in

their place of origin”).

        There is no indication that Farzan ever appealed the final judgment in state court after the

USBC granted stay relief, much less within whatever time remained under N.J. Ct. R. 2:4-1.7

Indeed, in his initial brief in this matter, filed on June 1, 2020, Farzan acknowledged that the USBC

had already lifted the stay, but stated that “I have not filed any other appeal or petition for review.”

Pl. Br., at 10. Then, in his reply brief, filed on July 16, 2020, the same day the USBC confirmed

his Modified Chapter 13 Plan, Farzan repeatedly referenced the stay relief order without ever

stating that he appealed the final judgment in state court. See, e.g., Pl. Rep. Br., at 3-4, 23 (“I have

appealed the orders of 5/27/20 [to this Court].”). The foreclosure judgment is final—and no longer



7       Also relevant here: both the Appellate Division and New Jersey Supreme Court have denied
appeals relating to the 2017 summary judgment order. Pl. Rep. Br., at 13-14, 16 (“I filed interlocutory
appeals in the NJ Appellate Division to complain. They denied me . . . . I filed interlocutory appeals to the
Supreme Court of NJ; they denied my complaints.”); see also Case No. 20-03330, ECF No. 2, Ex. 3 (Jan.
28 Hearing), at T3:21-24 (“[D]o you have an appeal pending in the State court?” “No.”).


                                                     9
 Case 3:20-cv-03330-FLW Document 13 Filed 02/17/21 Page 10 of 15 PageID: 587




reviewable—to that extent. Accord Erlandson v. Northglenn Mun. Court, 528 F.3d 785, 788 n.3

(10th Cir. 2008) (finding that a state court proceeding was final under Rooker-Feldman once the

Colorado Supreme Court denied plaintiff’s certiorari petition).

        Alternatively, after the USBC confirmed his Modified Chapter 13 Plan on July 16, 2020,

Farzan did not appeal it or move for a stay pending appeal, which independently terminated the

automatic stay and started the clock on the appeals period in state court. See, e.g., In re Ernst, 45

B.R. 700, 702-03 (Bankr. D. Minn. 1985) (holding that a confirmed plan “automatically

terminated” a stay, even if the USBC “retained jurisdiction,” thus allowing “a party to seek his

remedy . . . under the plan in a state court having jurisdiction”); see also 11 U.S.C. § 1327(a) (“The

provisions of a confirmed plan bind the debtor and each creditor, whether or not the claim of such

creditor is provided for by the plan, and whether or not such creditor has objected to, has accepted,

or has rejected the plan.”); In re Simpson, 240 B.R. 559 (8th Cir. BAP 1999) (mooting an appeal

from an order denying a motion to terminate an automatic stay upon confirmation plan); In re

Simons, 113 B.R. 942, 949 (Bankr. W.D. Tex. 1990) (explaining that a confirmed plan supersedes

earlier orders).

        Because Farzan’s appeals period began to run again when the USBC granted stay relief or

confirmed his Modified Chapter 13 Plan, and hence ended in August 2020 at the latest,8 he may


8        Although the USBC made its Rooker-Feldman determination in January 2020, but did not grant
stay relief or confirm Farzan’s plan until later, that timeline does not control on appeal, because I have to
assess subject matter jurisdiction at every stage of the litigation. See Kontrick v. Ryan, 540 U.S. 443, 455
(2004) (“A litigant generally may raise a court’s lack of subject-matter jurisdiction at any time in the same
civil action, even initially at the highest appellate instance.”); Bender v. Williamsport Area Sch. Dist., 475
U.S. 534, 541 (1986) (“[E]very federal appellate court has a special obligation to satisfy itself not only of
its own jurisdiction, but also of the lower courts in a case under review.”) (citation and internal quotation
marks omitted); Mansfield, Coldwater & Lake Mich. Ry. Co. v. Swan, 111 U.S. 379, 382 (1884) (stating
that a challenge to a federal court’s jurisdiction may be made at any stage, and the court should raise it
sua sponte). At this point, because the state court appeals period has expired, judgment has been rendered
in the sense of Rooker-Feldman. In any event, even if Rooker-Feldman did not previously apply, res
judicata, collateral estoppel, and/or abstention would have, as the USBC noted in the hearing on January
28, 2020. Supra, note 5; see In re Randall, 358 B.R. 145, 164-66 (Bankr. E.D. Pa. 2006) (applying res


                                                     10
 Case 3:20-cv-03330-FLW Document 13 Filed 02/17/21 Page 11 of 15 PageID: 588




no longer seek further review in state court, there is a “‘final judgment or decree rendered by the

highest court of a State in which a decision could be had’” in the sense of 28 U.S.C. § 1257,

Malhan, 938 F.3d at 459 (quoting Federacion, 410 F.3d at 24), and judgment has been “rendered”

for Rooker-Feldman purposes. The first and third Rooker-Feldman elements are, in turn, satisfied.

    B. Farzan Complains of an Injury from the State Judgment and Seeks to Overturn It

        The second and fourth Rooker-Feldman elements are “closely related” and “key” to

determining “whether a federal suit presents an independent, non-barred claim.” Great W. Mining,

615 F.3d at 166, 168. Because Farzan complains that he is injured by his obligation to pay

Bayview, since he is not liable on the mortgage and Bayview allegedly procured the note by fraud,

and through his Adversary Complaint, asks this Court to declare that Bayview has no claim against

him and that the judgment is erroneous, these elements are also satisfied here.

        The second element is viewed, primarily, as “an inquiry into the source of the plaintiff’s

injury.” Great W. Mining, 615 F.3d at 166. Farzan alleges that Bayview had no right to foreclose

on his home because it had no right to collect on the note, and it had no right to collect on the note

because every link in the chain of assignments is fraudulent, including apparently the documents

he signed modifying the loan in 2015. See, e.g., Pl. Rep. Br., at 24 (describing “four forged

documents”). Hence, in Farzan’s view, Bayview has no standing to foreclosure, he has no liability

on the mortgage, and there is no legitimate basis for the judgment. Even when viewed in the light

most favorable to Farzan, it is “abundantly clear” that Farzan “attacks” the judgment itself, which

he seeks not to pay. See Gage v. Wells Fargo Bank, NA AS, 521 Fed. App’x. 49, 51 (3d Cir. 2013)



judicata to bar a claim where Rooker-Feldman did not); In re Assante, 470 B.R. 707, 712 (S.D.N.Y. 2012)
(applying collateral estoppel to same effect); Ruffolo v. HSBC Bank USA, N.A., 2014 WL 4979699 (D.N.J.
Oct. 3, 2014) (applying abstention doctrine to bar a federal challenge to a state court foreclosure); St. Clair
v. Wertzberger, 637 F. Supp. 2d 251, 255 (D.N.J. 2009) (same); DiPietro v. Landis Title Co., No. 11-5110,
2012 WL 2116404 (D.N.J. June 11, 2012) (same).


                                                      11
Case 3:20-cv-03330-FLW Document 13 Filed 02/17/21 Page 12 of 15 PageID: 589




(concluding same); McMahon v. Washington State Bank, No. 05-122, 2005 WL 1648204, at *2

(W.D. Wis. 2005) (“[T]he requested remedy, avoidance of the [September 2019 order], reveals

that the injury stems from the foreclosure and the essence of the claim is to overturn that state court

judgment.”). It is further clear that the state court heard, litigated, and rejected precisely these

claims, which Farzan now recycles in the Adversary Complaint. See In re Kajla, No. 18-22208,

2019 WL 6456120, at *3 (D.N.J. Nov. 30, 2019) (“[Plaintiff] re-asserted the same, previously

rejected, claims of Appellees’ allegedly fraudulent conduct in his Adversary Complaint.”).

Regardless, Farzan’s claims cannot be separated from the judgment because they are predicated

on the belief that the judgment is wrong. See Diehl v. Connell, 382 Fed. App’x. 127, 129 (3d Cir.

2010) (applying Rooker-Feldman where “to grant relief . . . [the court] would be required to find

that the state court judgment is erroneous.”); In re Knapper, 407 F.3d at 580 (applying Rooker-

Feldman where claims are “inextricably linked” with state court judgment).

       Still, Farzan argues, because Defendants procured the judgment through fraud, his

Adversary Complaint asserts an “independent claim” not barred by Rooker-Feldman. This

argument is not entirely without merit. See, e.g., Frame v. Lowe, No. 09-2673, 2010 WL 503024,

at *6 (D.N.J. Feb. 8, 2010) (accepting a similar argument, albeit under different facts). It is

nevertheless unpersuasive and unavailing here. First, as the USBC pointed out, Farzan made an

identical argument in state court, many times over, unsuccessfully. See In re Kajla, 2019 WL

6456120, at *3 (applying Rooker-Feldman despite plaintiff’s repeated claims “contest[ing] the

validity of certain assignments of the loan documents”); Lawson v. Deutsche Bank Nat’l Trust Co.,

No. 18-14855, 2019 WL 4386746, at *3-4 (D.N.J. Sept. 13, 2019) (rejecting plaintiff’s repeated

claims that defendant lacked standing to foreclose “due to fraud in the assignment process”); In re

Ward, 423 B.R. 22, 28 (Bankr. E.D.N.Y. 2010) (“[T]he Rooker-Feldman doctrine [] appl[ied] . . .




                                                  12
Case 3:20-cv-03330-FLW Document 13 Filed 02/17/21 Page 13 of 15 PageID: 590




even though the party argued that the judgment was procured by fraud.”); Estate of Keys v. Union

Planters Bank, N.A., 578 F. Supp. 2d 629, 637 (S.D.N.Y. 2008) (same).

       Second, the Third Circuit has repeatedly and explicitly held, in the foreclosure context, that

a plaintiff cannot “evade Rooker-Feldman by arguing on appeal that he was not injured by the

foreclosure judgment, but rather by [defendant’s] purportedly fraudulent actions.” Gage, 521 Fed.

App’x. at 50-51 (rejecting plaintiff’s claim that defendant “had no right to foreclosure on the

property and therefore committed ‘criminal acts”); Mann v. Nat’l City Bank of Ind., 471 Fed.

App’x. 101, 105 (3d Cir. 2012) (“[Plaintiff’s] allegations that . . .defendants threatened . . .

foreclosure when they had no right to do so is nothing more than an attack on the state court

judgment.”); Moncrief v. Chase Manhattan Mortg. Corp., 275 Fed. App’x. 149, 152-53 (3d Cir.

2008) (applying Rooker-Feldman even though plaintiff argued that defendants procured the

foreclosure through “fraud”); Ayres-Fountain v. E. Sav. Bank, 153 Fed. App’x. 91, 92 (3d Cir.

2005) (concluding same); see also Macintyre v. JP Morgan Chase Bank, N.A., 827 Fed. App’x.

812 (10th Cir. 2020) (holding that Rooker-Feldman applied where cause of action would require

federal court to find that state court orders were fraudulently procured). To that extent, the fraud

exception to Rooker-Feldman, if one exists at all, is exceedingly narrow under these

circumstances. Where Rooker-Feldman has been found inapplicable, the plaintiff has sought

money damages under a separate cause of action not available in the state court proceeding, not to

vacate the foreclosure judgment, contrary to this case, where Farzan seeks a declaration that he

has no obligations to Bayview. See Goddard v. Citibank, N.A., No. 04-5317, 2006 WL 842925, at

*6 (E.D.N.Y. Mar. 27, 2006).

       Finally, as to the fourth Rooker-Feldman element, the question is whether Farzan asks this

Court “to determine that the prior judgment was [in]correctly decided.” In re Sabertooth LLC, 443




                                                13
Case 3:20-cv-03330-FLW Document 13 Filed 02/17/21 Page 14 of 15 PageID: 591




B.R. 671, 681 (Bankr. E.D. Pa. 2011); see also Great Western, 615 F.3d at 168-69. The nature of

the relief Farzan seeks is critical. In re Randall, 358 B.R. 145, 155-56 (Bankr. E.D. Pa.

2006) (“[T]he relief sought (as opposed to the issues raised) by the federal plaintiff will be

particularly significant.”).

        Farzan clearly attempts to “change the state court result” through this action. In re

Knapper, 407 F.3d at 582 (quoting In re Goetzman, 91 F.3d 1173, 1177 (8th Cir. 1996)). The state

court determined that Bayview owns the mortgage note even though J.P. Morgan lost it, Farzan

owes Bayview over $500,000, and foreclosure proceedings may commence. See Def. Br. II, Ex. F

(“ORDERED and ADJUDGED that [Bayview] is entitled to have the sum of $587,525.87 . . . to

be raised in the first place out of the mortgaged premises.”). Farzan asks this Court to vacate that

judgment, permanently enjoin those proceedings, declare that he is not liable on the mortgage, and

release him from obligations thereunder for reasons—fraud and forgery—which courts have

consistently rejected. See, e.g., Pl. Rep. Br., at 28-29 (describing various failed efforts to vacate

the judgment, and writing that “I hope [this Court] reviews this case de novo”). “Implicit in the

[state court’s September 2019 order] was that court’s determination that the Mortgage was valid,”

yet Farzan’s Adversary Complaint “asks [me] to draw a different conclusion.” Thompson v.

Ameriquest Mortg. Co., No. 03-3256, 2003 WL 22012207, at *3 (N.D. Ill. 2003); In re Holler, 342

B.R. 212, 221 (Bankr. W.D. Pa. 2006) (holding that, due to a state court foreclosure judgment, the

court had no jurisdiction over a debtor’s assertion that a mortgage assignment was invalid).

Because Farzan attempts to undo the state court decision and produce the opposite outcome, it is

“precisely what Rooker-Feldman prohibits.” In re Knapper, 407 F.3d at 582; Willoughby v.

Zucker, Goldberg & Ackerman, LLC, No. 13-7062, 2014 WL 2711177, at *4 (D.N.J. June 16,

2014) (“This type of action is exactly what Rooker-Feldman is meant to prevent: an attempt to




                                                 14
Case 3:20-cv-03330-FLW Document 13 Filed 02/17/21 Page 15 of 15 PageID: 592




invalidate the final judgment of foreclosure . . . from a state court.”).

   IV.      CONCLUSION

         Farzan lost in state court on the issue whether Bayview has standing to foreclose on his

home. That resulted in a judgment entered before he filed his Adversary Complaint. The appeals

period has long since expired, which ended the state proceedings for Rooker-Feldman purposes.

Accordingly, the Court AFFIRMS the USBC’s Order granting Defendants’ Motion to Dismiss.

DATED: February 17, 2021                                               /s/ Freda L. Wolfson
                                                                       Hon. Freda L. Wolfson
                                                                       U.S. Chief District Judge




                                                  15
